Barker, J.
It being plain that the plank bridge off one end of which the plaintiff’s wheel fell, causing the injury, was not a part of the travelled path but outside of it, and constructed solely *310for the purpose of facilitating access between the travelled path and a private way which opened into the highway on one side, and from which the plaintiff was driving, the case is governed by that of Kellogg v. Northampton, 4 Gray, 65, 69. See also Howard v. North Bridgewater, 16 Pick. 189; Shepardson v. Colerain, 13 Met. 55; Smith v. Wendell, 7 Cush. 498 ; Harwood v. Oakham, 152 Mass. 421; Carey v. Hubbardston, 172 Mass. 106 ; Kelley v. Boston, 180 Mass. 233.

Hxceptions overruled.